It is hereby ordered that the order so appealed from is unanimously modified on the law by granting in part the motion of defendant Frederick E. Roneker, Jr. to settle the record on appeal and including plaintiffs memorandum of law therein for the sole purpose of determining whether certain of plaintiffs contentions are preserved for our review and as modified the order is affirmed without costs.
Same memorandum as in Byrd v Roneker (90 AD3d 1648 [2011]). Present — Smith, J.P, Peradotto, Lindley, Green and Martoche, JJ.